Citation Nr: 0718484	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the November 2003 denial of the veteran's application for 
Service Disabled Veteran's Life (RH) Insurance.  


REPRESENTATION
Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs Regional Office and Insurance Center in Philadelphia, 
Pennsylvania (AOJ).  


FINDINGS OF FACT

1.  In November 2003, the AOJ denied the veteran's 
application for Service Disabled Veteran's Life (RH) 
Insurance because it was not timely filed, and he was 
informed of that denial that same month.  

2.  The veteran disagreed with the November 2003 denial, and 
a statement of the case was issued to him in September 2004; 
because of a change of address the statement of the case was 
reissued to him at his new address on December 1, 2004. 

3.  The veteran's substantive appeal was received on February 
21, 2005. 

4.  The veteran did not request an extension of time to file 
his substantive appeal. 


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal as to 
the November 2003 denial of his application for Service 
Disabled Veteran's Life (RH) Insurance.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must assess its jurisdiction prior to addressing the 
merits of a claim.  The Court further held, however, that it 
could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first in stance 
without affording an appellant the right to present argument 
and evidence on those questions.  A letter was sent to the 
veteran from the Board in February 2007 informing him that 
that the Board would be addressing the question of 
jurisdictional authority to review the case.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  Appellate review of a decision by the AOJ is 
initiated by an NOD and completed by a substantive appeal 
after a statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the AOJ decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.

The formal appeal permits the appellant to present specific 
arguments relating to errors of fact or law made by the AOJ.  
38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 555 
(1993).  Upon request, the time period for filing a 
substantive appeal may be extended for a reasonable period 
for good cause shown.  38 U.S.C.A. § 7105(d)(3).  A request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. § 20.303.

Here, a November 2003 decision denied the veteran's claim for 
Service Disabled Veteran's Life (RH) Insurance because it was 
not timely filed, and an enclosure sent with that decision 
advised him of his appellate rights.  The veteran expressed 
disagreement with that determination, and in September 2004 a 
statement of the case was mailed to him.  The AOJ 
subsequently learned that the veteran had a change of address 
and the statement of case was reissued on December 1, 2004, 
and sent to the veteran's new address.  A cover letter 
notified the veteran that he must file his appeal within 60 
days from the date of the letter and that, if he required 
more time, he should so inform the AOJ within 60 days.  

No correspondence from the veteran pertaining to that claim 
was received within 60 days of the issuance of the statement 
of the case. The veteran's substantive appeal statement 
regarding his claim for Service Disabled Veteran's Life (RH) 
Insurance was not received until February 21, 2005.  

In summary, the veteran did not submit a VA Form 9 (Appeal to 
the Board of Veterans Appeals) within 60 days from the 
issuance of the December 1, 2004 statement of the case.  He 
also did not request an extension of time for filing that 
document.  The veteran submitted a substantive appeal 
statement that was received in February 2005; however, that 
was beyond the expiration of the applicable time limit.  
Accordingly, the Board finds that the veteran did not submit 
a timely appeal of the November 2003 decision that denied his 
claim for Service Disabled Veteran's Life (RH) Insurance on 
the basis that the claim was untimely. 

The veteran's representative has argued that the AOJ gave the 
veteran an extension for 75 days or until March 16, 2005 to 
respond, based on a notation in the insurance folder.  The 
record shows a notation in the file that a statement of the 
case was sent and "rediaried" for 75 days, until March 16, 
2005.  There is also an email that states that the veteran 
was  given until March 16, 2005 to respond.  The record, 
however, shows that the veteran was, in fact, informed in the 
December 1, 2004 statement of the case that he had 60 days to 
respond, which is the correct standard for responding to a 
statement of the case.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  He did not submit a written request for an 
extension, which is required within the 60 day response 
period.  Thus his substantive appeal was not timely filed.  
The fact that the AOJ internally "diaried" the case for 75 
days, or until March 16, 2005, did not extent the time given 
to the claimant within which to perfect his appeal by filing 
a substantive appeal.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines VA's statutory duty to assist claimants in the 
development of their claims.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the 
case as to the issue here on appeal.  As explained below, the 
appeal is being dismissed due to the veteran's failure to 
file a timely substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.202, 20.302 (West 2002).  No amount of 
additional notice or evidentiary development could alter the 
outcome of this case.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the veteran's 
claim is not subject to the provisions of the VCAA.


ORDER

A timely substantive appeal not having been filed, the issue 
of the timeliness of the veteran's application for Service 
Disabled Veteran's Life (RH) Insurance is dismissed.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



